04/01/2020

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 18-0268
                                         DA 18-0268


STATE OF MONTANA,
                                                                         FILED
                                                                          APR 0 1 2020
             Plaintiff and Appellee,                                    Bowen Greenwood
                                                                      Cleric of Supreme Court
                                                                          State of Montana
      v.                                                            ORDER

CHRIS ARTHUR CHRISTENSEN,

             Defendant and Appellant.


       Pursuant to our Order of March 7, 2020, this cause was classified for oral
argurnent on Friday, April 3, 2020, at 9:30 a.m. Due to unforeseen circumstances and the
Governor's declaration of a state of emergency and subsequent declaration for all
Montanans to shelter in place,
       IT IS HEREBY ORDERED that oral argument in this rnatter has been
CANCELED.
       IT IS FURTHER ORDERED that this matter has been deemed subrnitted on the
briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy of this Order to all counsel of record; to
Dean Paul Kirgis, Alexander Blewett III School of Law, University of Montana; to
Christina Tin, Director of Communication and Events, Alexander Blewett III School of
Law, University of Montana; to John Mudd, Executive Director, State Bar of Montana;
and to the Honorable Ho71-Recht, District Judge.
      DATED this        ).-. day of April, 2020.
                                                   For the Court,



                                                                Chief Justice